Citation Nr: 1229490	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbosacral spine disability, to include degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1972 to October 1976.  This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appeal was previously remanded in 2009 and in 2011.

During the pendency of this appeal, the Veteran sought service connection for depression as secondary to service-connected back disability.  That claim was granted and the Veteran has not disagreed with any aspect of the grant of service connection.  No issue regarding depression is before the Board on appeal.

The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in May 2009; the Veteran had previously testified during a personal hearing at the RO in November 2006. 


FINDINGS OF FACT

1.  In October 2005, the Veteran had pain with lumbosacral flexion beginning at 65 degrees, and pain with extension at 25 degrees, but VA examinations in November 2008 and December 2009 disclosed greater range of motion without pain.  

2.  The Veteran has not reported any change in his physical capabilities or employment since the most recent VA examination.

3.  For the entire period on appeal, service-connected lumbar disability has not limited forward flexion of the thoracolumbar spine to 60 degrees or less, or limited combined range of motion to 120 degrees or less, or resulted in muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as reversed lordosis, although there was mild straightening of the lumbar lordosis, and there were no any incapacitating episodes due to intervertebral disc syndrome, and radiologic evaluations disclose preservation of the joint spaces prior to December 4, 2009, when radiologic examination showed decreased joint spaces at L2-3 and L3-4.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in excess of 10 percent for disability due to service-connected lumbosacral spine disability, to include degenerative changes, have not been met prior to December 4, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003).  

2.  The criteria for an increased initial evaluation from 10 percent to 40 percent for service-connected lumbosacral spine disability are met from December 4, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased evaluation for his service-connected lumbar disability.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was granted service connection for lumbosacral disability in a December 2004 rating decision, and an initial evaluation was assigned.  In July 2005, less than one year later, the Veteran requested that his disability be reevaluated.  That claim was interpreted and adjudicated as a claim for an increased rating.  That claim would now be interpreted as a claim for an increased initial evaluation.  Since the claim had been adjudicated as a new claim for an increased rating, the Board will consider whether either interpretation is more favorable to the Veteran that the other.  The Board finds no difference in the outcome for the Veteran, regardless of the interpretation regarding the timing of the claim, as to the period prior to December 4, 2009, but application of the prior criteria of DC 5295 are more favorable from that date forward, as explained further below.  

If the Veteran's claim is considered a new claim for an increased rating, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all three notice elements in effect at that time and was sent prior to the initial RO decision in this matter.  After the decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was issued, another notice, which added discussion on the elements required by Dingess, was issued in November 2008.  These notices satisfied VA's duties to assist in a claim for an increased rating; if the Veteran's claim were interpreted instead as a claim for an increase in an initial rating, the duty to notify would have been satisfied by the initial notice underlying the grant of service connection.  That notice was issued prior to the December 2004rating decision in which service connection was granted.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in 2004, 2005, 2008, and 2009.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication that there are any VA treatment records relevant to the issue on appeal.  The RO obtained the identified private clinical records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claim for increased disability

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Evaluation of lumbar disability

A.  Governing regulations

Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, degenerative arthritis of the spine of the spine under DC 5242, or intervertebral disc syndrome under DC 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003).  Under this version, disabilities of the spine are to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5243 provides that an incapacitating episode is a period of acute symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.

The general rating formula provides the following criteria: a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, DCs 5237, 5242 (effective Sept. 26, 2003).  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1.

The governing rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

As noted above, this claim is properly characterized as arising from the Veteran's original claim submitted in September 2003, just a few weeks before the current version of the governing regulations became effective.  Until the effective date of the regulatory revision, the prior version of the regulations is applicable; the old version is applicable to the entire claim if it is more favorable to the outcome of this claim than the current version.

Under DC 5295, as in effect on September 8, 2003, when the Veteran submitted his claim for service connection, mild lumbosacral strain with characteristic pain on motion warranted a 10 percent rating.  38 C.F.R. § 4.71a, DC 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warranted a 20 percent rating.  Severe lumbosacral strain with listing of the spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warranted a 40 percent rating. 

B.  Facts

On VA examination conducted in May 2004, the Veteran was able to flex forward to 90 degrees, with pain starting at 90 degrees.  He was able to extend to 25 degrees, with pain beginning at that point.  He had sclerotic changes, a defect at the anterior lip of L3, and degenerative disc disease, on radiologic examination.  

In October 2005, the Veteran reported that, since his May 2004 VA examination, he had overdosed on pain medications and had been hospitalized.   He reported current sobriety from alcohol and drugs.  He reported intermittent back pain and intermittent radiculopathy to the left lower extremity.  His gait was normal.  He was able to flex forward to 90 degrees, with pain starting at 65 degrees.  He was able to extend to 25 degrees, with pain beginning at that point.  He was able to right and left lateral bend to 356 degrees.  There was no muscle spasm.  Deep tendon reflexes in the lower extremities were described as 2+ and symmetrical.  There were no foal neurologic deficits or motor weakness.  Radiologic examination was unchanged.  The examiner noted increased muscle strength in the quadriceps since the prior examination.  

At a personal hearing before the RO in November 2006, the Veteran testified that he was no longer able to take pain medications for his back pain since an overdose on pain medications that required hospitalization.  The Veteran testified that his left leg was smaller than his right leg because of his back pain.  

At his June 2007 VA examination for depression, the Veteran reported that his social life was very limited by his depression.  In June 2007, the Veteran underwent surgical repair of bilateral inguinal hernias.  Private magnetic resonance imaging (MRI) examination of the spine revealed an old compression fracture of the anterior-superior portion of the body of L3, with preservation of the joint spaces.  There was mild straightening of the lumbar spine, with was interpreted as secondary to arthritis changes or muscle spasms.  

In August 2008, the Veteran, who was leaving a bar in the early morning hours, witnessed a fight and told the participants that he was a police officer.  The individuals ran off.  A short time later, a vehicle pulled up behind the Veteran, and the individuals in the vehicle battered the Veteran.  The Veteran required emergency treatment, where he was shown to have a fracture of the right foot and a fracture of the right forearm, among other injuries.  

In November 2008, the Veteran's gait and station were normal.  He was able to stand on his toes and heels.  Squatting produced some discomfort.  The examiner opined that the Veteran's left leg atrophy was not related to his back injury but rather was related to an incident of the Veteran's childhood.  There was mild flattening of the lumbar arch with evidence of lordosis.  There was no tenderness to palpation or spasm.  The Veteran was able to flex forward to 90 degrees without painful limitation.  He was able to touch within one inch of his toes.  Extension was to 30 degrees without pain.  There was no clinical evidence of radiculopathy.  The examiner stated that that radiologic examination disclosed an irregular bony defect at the anterior aspect of the upper endplate of L3.  The examiner noted that the fining was "unchanged" and was either secondary to old discitis or old trauma.  

Private treatment records reflect that the Veteran reported low back pain in February 2008, May 2008, was hospitalized for depression, with a secondary diagnosis of back pain, in January 2009.  The Veteran was treated for low back pain in April 2009, June 2009, August 2009, October 2009, and for cervical pain in December 2009.  

In May 2009, the Veteran testified that he was on "disability" from his job because of a suicide attempt, but was not receiving, and had not applied for, Social Security disability.  The Veteran testified that he had been advised to undergo laminectomy because of his bulging disks.  He testified that sometime he would have to take two or three days off from work if his back pain was exacerbated.  He testified that, when pain moved down his left leg, his left foot would get "numb."  

The VA examiner who conducted December 2009 examination revealed normal gait and station, no tenderness to palpation or spasm.  The Veteran was able to flex forward to 80 degrees without painful limitation.  He was unable to touch his toes.  Extension was not described to 30 degrees without pain.  There was no clinical evidence of radiculopathy.  The examiner stated that that radiologic examination disclosed decreased height of the disk spaces was compatible with moderate degenerative changes.  In a March 2011 addendum, the examiner stated that the Veteran's extension was to 30 degrees without pain.

C.  Analysis 

The Veteran is entitled to a rating in excess of 10 percent if he had forward flexion limited to 60 degrees or less.  The examinations in 2005, 2008, and 2009, revealed forward flexion varying from 80 to 90 degrees, with pain on motion beginning at 65 degrees at the October 2005 VA examination, and pain beginning at 80 degrees at the most recent examination, in 2009.  Thus, the Veteran's range of flexion does not warrant an evaluation in excess fop 10 percent, and does not meet the criteria for a 20 percent evaluation even if motion is considered limited to the point in flexion at which the Veteran reported pain.  

The Board notes that consideration of the 2004 VA examination does not result in a more favorable determination, as the Veteran had flexion to 90 degrees without pain at the 2004 VA examination.  That finding does not warrant a compensable rating, and does not support an increased rating in excess of 10 percent.  

The Veteran's range of extension has varied from 25 degrees without pain to 30 degrees without pain.  This finding, even considering pain both on extension and on flexion together, does not meet or approximate a finding that limitation of motion warrants a 20 percent evaluation.  Again, consideration of the 2004 VA examination would not warrant a higher rating, because the Veteran had extension to 25 degrees without pain at that examination, similar to the findings at the time of the 2005 VA examination.  

The Board has considered the Veteran's combined range of motion, but finds that the Veteran's combined range of motion without pain has been 200 degrees or greater at each VA examination, including the 2004 VA examination.  Since a 20 percent rating is warranted if combined range of motion is not greater than 120 degrees, the Veteran's limitation of motion, considering all planes of motion together, does not meet or approximate a finding that limitation of motion warrants a 20 percent evaluation.  DC 5242.  

The Veteran might be entitled to a rating in excess of 10 percent if he establishes that he has neurologic manifestations of the service-connected lumbar disability which are not separately ratable.  The Veteran has contended that he has numbness, pain, and other manifestations of the lumbar disability which affect the left leg.  However, during the period of this claim, the examiners who conducted VA examination in 2005, 2008, and 2009 have each concluded that the Veteran does not have radiculopathy of the left leg resulting from the service-connected lumbar disability.  The examiners commented that the Veteran does not have objective manifestations of radiculopathy and does not have neurologic deficits in the left leg.  

Although the report of the 2004 VA examination was somewhat more favorable in this regard, since the examiner noted the history of radiculopathy affecting the left leg, and the examiner stated that the Veteran had "intermittent radicular type pain," however, the examiner stopped short of assigning a diagnosis of radiculopathy.  The unfavorable evidence preponderates.  The Board concludes that the Veteran does not have neurologic manifestations of the lumbar disability which would serve, even considered in conjunction with the other symptoms which support a compensable rating, to meet or approximate the criteria for a 20 percent rating.  Thus, inclusion of that time period does not result in a more favorable outcome for the Veteran.  

The Veteran is entitled to a 20 percent rating if the evidence establishes that he has experienced incapacitating episodes due to his service-connected lumbar disability having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  DC 5243.  As noted above, an episode is defined as "incapacitating" only if bed rest prescribed by a physician was required.  The Veteran testified that he occasionally required two or three days of bedrest, but testified that this was "rare."  His testimony does not support a finding that he required two to four weeks of bedrest in any one-year period during the pendency of the appeal.  The private clinical records associate with the claims files do not reflect that any provider has advised the Veteran in writing to confine himself to bedrest during the pendency of this appeal.  

Under the "old" criteria in effect when the Veteran first submitted his claim, an evaluation in excess of 10 percent was warranted with lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, which warranted a 20 percent rating, or, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warranted a 40 percent rating.  In this case, the examiners who conducted each of the clinical examinations beginning in 2004 and throughout the appeal period stated that there was no muscle spasm.  Therefore, an evaluation in excess of 10 percent is not warranted based on muscle spasm.

However, there was decreased height of the disc spaces on the radiologic examination conducted December 4, 2009.  This finding appears to meet the criterion of "irregularity of joint space" required for a 40 percent evaluation.  Since, where a regulation is changed during an appellant's claim, the criteria in effect when the claim is filed must be applied until the appeal ends, if it is more favorable to the Veteran than the new criteria, this criterion warrants a finding that, as of December 4, 2009, a 40 percent initial evaluation is warranted.  

The Board notes that, prior to the December 2009 radiologic examination, the reports of the radiologic examinations disclosed some abnormalities in the Veteran's vertebrae, but not abnormalities that were described as affecting the joint spaces.  The report of an August 2007 private MRI (the last radiologic or diagnostic examination of the spine prior to the December 2009 x-rays), for example, specifically noted mild degenerative arthritic changes of the lower thoracic and lumbar spine "and preservation of the joint spaces."  This finding establishes that it was not factually ascertainable that joint space narrowing was present prior to the December 4, 2009 radiologic examination.  

The Veteran might be entitled to a rating in excess of 10 percent if there was a loss of 50 percent or more of the height of a vertebra affected by a compression fracture.  However, although the examiners agreed that there was abnormality of the anterior superior portion of the body of L3, that defect is described as at the anterior "lip" or at the anterior-superior "endplate."  The evidence does not support a finding that the height of the vertebra is decreased overall.  If there was any change in the height of the vertebra, the medical evidence establishes that the change in height was minimal.  Thus, the Veteran did not meet this criterion for a higher initial evaluation at any time during the appeal period, including prior to December 4, 2009.

Since the Veteran has been granted a 40 percent evaluation from December 4, 2009, the Board must consider whether the Veteran is entitled to an evaluation in excess of 40 percent for his lumbar disability from December 4, 2009.  The regulations in effect when the Veteran submitted his claim provided only one Diagnostic Code for evaluation of lumbar disability that allowed an evaluation in excess of 40 percent.  That Diagnostic Code was codified at DC 5293 when the Veteran submitted his claim, and has been confided at DC 5243 since September 26, 2003, but the text of the Diagnostic Code is essentially unchanged.  As relevant to this appeal, DC 5293 or DC 5243 authorizes a 60 percent evaluation based on incapacitating episodes or based on neurologic and orthopedic manifestations.  The evidence establishes that the Veteran did not have objective neurologic manifestations and did not have limitations of motion warranting an evaluation in excess of a 10 percent evaluation.  Thus, the preponderance of the evidence is against an evaluation in excess of 40 percent, either under DC 5293, as in effect prior to September 26, 2003, or under DC 5243, as in effect from September 26, 2003.  

D.  Extraschedular consideration 

Finally, the Board has considered whether referral for a rating outside of the rating schedule is warranted.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

There are three elements with regard to extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (explaining the "steps" of extraschedular consideration); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (holding that the "steps" explained in Thun are elements). 

First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization; this is the second element.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third element - determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the schedular criteria provide for a higher rating based on a number of factors.  However, none of the alternative factors are shown in this case.  The only symptoms of back pain that the Veteran manifested, either prior to or after December 4, 2009, which are not addressed in the applicable DCs are depression and suicidal ideation resulting from adverse effects of medications.  However, the Veteran has been granted separate service connection for depression, including the adverse effects of medications, and a separate rating is assigned for that disability under DC 9434.  Therefore, the symptoms of depression and suicidal ideation resulting from medication overdose cannot be considered to warrant a higher evaluation for low back disability under DC 5237-5299.  

The Veteran contends that he has knee pain due to service-connected disability, but service connection for a knee disorder has been denied, and those symptoms cannot be considered as a basis for a higher rating.  The Veteran contends that he has radiculopathy into the lower left leg, but, although clinical records prior to the appeal reflect that the Veteran was treated for radiculopathy in the later 1990s, the clinical records relevant to this appeal are unfavorable to a finding that the Veteran has manifested radiculopathy during the pendency of this appeal.  Therefore, that contention cannot serve as a basis for a higher rating.  Thus, the schedular criteria contemplate all symptomatology of his service-connected lumbar disability.  

The Veteran has alleged that he required time away from work due to service-connected back disability at times during this claim, but the evidence establishes that each hospitalization during the pendency of this appeal has been required for a disorder other than service-connected lumbar disability.  The Veteran's contention that he has required time away from work as a result of his back disability, when considered together with his testimony that such occurrences were "infrequent," does not suggest that the lost work time related solely to back pain is excessive for a 10 percent evaluation (prior to December 4, 2009) or a 40 percent evaluation from that date.  The Veteran's back disability does not result in an unusual disability picture.  For these reasons, the Board determines that the first element of the Thun analysis is not met and referral for an extraschedular rating is not indicated.

Reasonable doubt has been resolved favorably to the Veteran, but, even so, the preponderance of the evidence is against the claim on any basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent for lumbosacral spine disability, to include degenerative changes, prior to December 4, 2009, is denied.

From December 4, 2009, an increased initial evaluation from 10 percent to 40 percent for lumbosacral spine disability is granted; subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


